DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, they are allowable in view of the remarks filed on 4/7/2020.   See especially the remarks filed on the bottom of page 10 with respect to the new feature “each of K1 symbol group(s) of the K symbol groups belongs to the first symbol subset, and each of K-K] symbol group(s) other than the K1 symbol group(s) of the K symbol groups belongs to the second symbol subset, K1 being a positive integer less than the K”.
Prior art Jung et al. (US Publication 2020/0313793 A1) teaches in figure 2 All the symbols in the subset of the contiguous available symbols can be contiguous, and the first symbol of the subset can be symbol X. The number of symbols in the subset of the contiguous available symbols may not be less than a value A but can be less than a value B, where the value B can be the sum of the nominal duration in terms of number of symbols and the value A. That is, if a number of the remaining contiguous available symbols following the nominal duration in the contiguous available symbols for the PUSCH (or PDSCH) starting from the symbol Xis less than the value A, the remaining contiguous available symbols in addition to the nominal duration can be included in the transmission (or reception) occasion (see paragraph 37).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466